Citation Nr: 1039174	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-18 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance or on account of being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to special monthly compensation 
based on aid and attendance/housebound.  

The Board notes that the Veteran filed a notice of disagreement 
in September 2006 and expressed a desire to appeal all of the 
issues from the September 2006 rating decision.  However, in a 
November 2006 letter, the Veteran withdrew every issue except for 
the issue of SMC based on the need for regular aid and attendance 
or on account of being housebound.  Therefore, the only issue 
currently before the Board is as stated on the title page of this 
decision. 


FINDINGS OF FACT

1.  The Veteran's need for aid and attendance is due to his 
service-connected PTSD.

2.  The Veteran is not permanently housebound by reason of his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation on account 
of being in need of aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.351, 3.350, 3.352 (2010).

2.  The criteria for entitlement to special monthly compensation 
on account of being housebound are not met.  38 U.S.C.A. §§ 1502, 
1513, 1521, 5103, 5107 
(West 2002); 38 C.F.R. § 3.351 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

When addressing the merits of the Veteran's claim on appeal, the 
Board is required to ensure that the VA's duty to notify and duty 
to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The 
notification obligation in this case was accomplished by way of a 
letter from the RO to the Veteran dated in February 2005.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
assist has prejudiced him in the adjudication of his appeal. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
has decided the case upon the merits of the Veteran's appeal.

II.  Pertinent Law and Regulations 

SMC is payable to a Veteran for anatomical loss or loss of use of 
both feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less, or being permanently bedridden or 
so helpless as a result of service-connected disability that he 
is in need of the regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2010).

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability requires 
aid (this does not include adjustment of appliances that persons 
without any such disability would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 
inability to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a) (2010).

It is not required that all of the disabling conditions 
enumerated in 
38 C.F.R. § 3.352(a) be found to exist before a favorable 
decision is permissible. Particular personal functions which the 
Veteran is unable to perform should be considered in connection 
with his condition as a whole.  It is only necessary that the 
evidence establish that he is so helpless as to need regular aid 
and attendance, not that there is a constant need.  38 C.F.R. § 
3.352(a) (2010); Turco v. Brown, 9 Vet. App. 222 (1996).  It is 
logical to infer, however, a threshold requirement that "at least 
one of the enumerated factors be present." Turco, 9 Vet. App. at 
224. "Bedridden" will be that condition which, by virtue of its 
essential character, actually requires that the claimant remain 
in bed.  The fact that a claimant has voluntarily taken to bed or 
that a doctor has prescribed rest in bed for a greater or lesser 
part of the day to promote convalescence or cure is insufficient. 
38 C.F.R. § 3.352(a) (2010).

To establish entitlement to SMC based on housebound status under 
38 U.S.C.A.§ 1114(s), the evidence must show that a Veteran has a 
single service-connected disability evaluated as 100 percent 
disabling and an additional service-connected disability, or 
disabilities, evaluated as 60 percent or more disabling that is 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems; or, the Veteran has a single service-connected 
disability evaluated as 100 percent disabling and due solely to 
service-connected disability or disabilities, the Veteran is 
permanently and substantially confined to his or her immediate 
premises.  38 C.F.R. § 3.350(i) (2010).

III.  Analysis

Aid and Assistance 

The Veteran asserts that he requires a constant caregiver to 
ensure that he eats, takes his medication and performs the daily 
functions required to live.  A review of the evidence reveals 
that the Veteran requires near constant aid and assistance to 
function on a daily basis.  

In April 2005, the Veteran's then caregiver and now wife wrote a 
letter stating that she is required to keep the Veteran clean and 
presentable, administer his medications, prevent injuries and 
makes sure he eats.  

The Veteran underwent a September 2005 VA examination to assist 
in determining his need for aid and attendance.  The examiner, a 
licensed social worker stated that the Veteran has nightmares 
which result in self-injurious behaviors.   She stated that the 
Veteran isolates himself and is hypersensitive to his 
surroundings.  The examiner stated that the Veteran requires the 
daily personal health care services of a skilled provider.  

In treatment records dated in January 2006 an examiner suggested 
fee based service for the Veteran, as the long drive to receive 
care was exacerbating his PTSD symptoms.  She stated that he 
would be best cared for at home.  

In treatment records dated in December 2006, the Veteran's 
treating VA social worker stated that the Veteran is dependent on 
his wife and needs prompts for the activities of daily living.  
The Veteran reported that when his wife leaves the house he uses 
a timer to remind him of daily tasks.  The examiner stated that 
the Veteran appears to be impaired in his ability to manage 
without assistance and requires emotional support.  

The Veteran underwent a February 2007 VA examination to assist in 
determining his need for aid and attendance.  The examiner 
determined that the Veteran was able to walk unaided, is not 
blind, is not bedridden and does not require a nursing home.  He 
noted that the Veteran can leave his home under some 
circumstances without assistance.  However, the examiner noted 
that the Veteran needs assistance to attend his medical 
appointments.  He also noted that the Veteran requires a person 
present for emotional support.  The examiner stated that the 
Veteran must be reminded to bathe and change his clothes.

The Veteran's wife submitted a letter in March 2008 stating that 
her concern for her husband has increased over the past years due 
to her need to feed him, calm him and attend to his safety.  She 
stated that when she is at work the Veteran does not eat or drink 
and will not leave the house.  She stated that he is prone to 
falling and injuring himself.  She also stated that when the 
Veteran is alone, his depression and suicidal thoughts increase 
dramatically.  

The Veteran underwent a June 2008 VA examination to assist in 
determining his need for aid and attendance.  The examiner noted 
that the Veteran requires prompting in attending to his daily 
care and is unable leave the house without his wife.  The 
examiner stated that the Veteran requires personal health care 
services of a skilled provider; otherwise he would require a 
nursing home.  

In a letter dated in July 2008 by P.S., a VA Psychiatric Mental 
Health Nurse Practitioner specialty (PMHNP), she stated that the 
Veteran has trouble remembering instructions, including how to 
dispense and take medications.  She also stated that he forgets 
to eat and is paranoid.  She stated that he recently lost his 
balance at home and fell from a ladder.  The PMHNP concluded that 
the Veteran is in need of home assistance to provide for his 
safety and to ensure his medications are dispensed and taken as 
prescribed.  

November 2008 treatment records show that the Veteran's wife 
stayed home from work for three weeks to provide for his 
deteriorating mental health.  The Veteran reported feeling 
depressed and suicidal.  He reported that he only eats if food is 
available and was grateful to his wife for staying home with him 
during his increased period of anxiety and depression.

In a letter dated in April 2009 and signed by both by P.S., PMHNP 
and a VA psychiatrist, it was stated that the Veteran has been 
unable to work since 1996 due to his PTSD symptoms.  It was 
stated that he requires aid and assistance due to the severity of 
his chronic PTSD.  In particular he needs assistance in the areas 
of daily life to include: taking his medications, eating and 
transportation.  

The Board finds that SMC based on the need for regular aid and 
attendance is warranted in this case.  The Veteran's treating 
psychiatrist and licensed social worker attributed his need for 
aid and attendance directly to his service-connected PTSD.

The record has established that due to the Veteran's service-
connected PTSD he is unable to protect himself from hazards or 
dangers incident to his daily environment and warrants regular 
aid and assistance.  See 38 C.F.R. § 3.352.(a).  He requires 
assistance to dress, to eat, to take his medication and becomes 
suicidal when he is left alone.  He also is prone to injurious 
behaviors which he cannot control.  
Thus, SMC benefits based on the need for aid and attendance are 
warranted.

Housebound

In this case, the service-connected posttraumatic stress disorder 
(PTSD) is rated as 70 percent disabling; his tinnitus rated at 10 
percent; and hearing loss is rated non-compensable.  As the 
Veteran does not have a single permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities, he 
does not meet the first element for a finding of being 
housebound.  38 C.F.R. § 3.351(d).  The medical evidence also 
shows that the Veteran is able to leave the house for medical 
appointments and is not bedridden.  Therefore, the requirements 
for housebound benefits have not been met. 

Accordingly, as the preponderance of the evidence is against the 
claim for SMC by reason of being housebound, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. §5107(b).


ORDER

Special monthly compensation based on the need for regular aid 
and attendance is granted, subject to the provisions governing 
the award of monetary benefits.

Special monthly compensation based on being housebound is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


